61 F.3d 916
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Paul MIRANDA, Plaintiff-Appellant,v.David WALTERS;  Larry A. Fields;  State of OklahomaDefendants-Appellees.
No. 95-6038.
United States Court of Appeals, Tenth Circuit.
July 28, 1995.

Before TACHA, LOGAN and KELLY, Circuit Judges.2

ORDER AND JUDGMENT1

1
Mr. Miranda, an inmate appearing pro se, seeks to proceed in forma pauperis and to appeal the summary judgment in favor of Defendants on his civil rights complaint for declaratory and injunctive relief, 42 U.S.C.1983.  Mr. Miranda's claims all derive from what he perceives as discriminatory application of the Oklahoma Prison Overcrowding Emergency Powers Act, Okla.  Stat. Ann. tit. 57, 570-576 (West 1991 & 1995 Supp.).  During the pendency of this action, we decided two cases which foreclose Mr. Miranda's claims.  See Shifrin v. Fields, 39 F.3d 1112 (10th Cir.1994);  Keeton v. Oklahoma, 32 F.3d 451 (10th Cir.1994).


2
We GRANT Mr. Miranda's motion to proceed in forma pauperis.  The district court's judgment is


3
AFFIRMED. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument